Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method that involves matching a descriptive string of a first consumable item in a data record received from a first health tracking device to a label of a plurality of labels describing consumable items in a database, updating an information field of the data record to include the matched label, matching a data record request received from a second health tracking device to the matched label, and providing the data record having the updated information field to the second health tracking device, classified in G16H20/60.
II. Claims 10-14, drawn to a system that receives a search string from a health tracking device of a user, matches the string to a label in a plurality of consumable item labels in a database, and generates a list of consumable records in the database associated with the matched label, and providing the list to the health tracking device, classified in G16H20/60. 
III. Claims 15-20, drawn to a method including receiving a selection of a consumable item in a database, identifying a label in a plurality labels in the database that is associated with the consumable record corresponding to the selection, and providing a list of consumable records to the health tracking device as recommended consumable items for the user based on the identified label, classified in G16H20/60. 
The inventions are independent or distinct, each from the other because:

In the instant case, Inventions I and II as claimed have a materially different mode of operation because Invention I at least requires (and Invention II does not require) matching a descriptive string of a first consumable item in a data record received from a first health tracking device to a label of a plurality of labels describing consumable items in a database, updating an information field of the data record to include the matched label, and matching a data record request received from a second health tracking device to the matched label while Invention II instead at least requires (and Invention I does not require) receiving a search string from a health tracking device of a user and generating a list of consumable records in the database associated with a matched label.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions I and II would not infringe each other) and there is nothing of record to show them to be obvious variants.
In the instant case, Inventions I and III as claimed have a materially different mode of operation because Invention I at least requires (and Invention III does not require) matching a descriptive string of a first consumable item in a data record received from a first health tracking device to a label of a plurality of labels describing consumable items in a database, updating an information field of the data record to include the matched label, and matching a data record instead at least requires (and Invention I does not require) receiving a selection of a consumable item in a database, identifying a label in a plurality labels in the database that is associated with the consumable record corresponding to the selection, and providing a list of consumable records to the health tracking device as recommended consumable items for the user based on the identified label.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions I and III would not infringe each other) and there is nothing of record to show them to be obvious variants.
In the instant case, Inventions II and III as claimed have a materially different mode of operation because Invention II at least requires (and Invention III does not require) receiving a search string from a health tracking device of a user and generating a list of consumable records in the database associated with a matched label while Invention III instead at least requires (and Invention II does not require) receiving a selection of a consumable item in a database, identifying a label in a plurality labels in the database that is associated with the consumable record corresponding to the selection, and providing a list of consumable records to the health tracking device as recommended consumable items for the user based on the identified label.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions II and III would not infringe each other) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply: Different term queries required to search each of the respective inventions. Such 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
A telephone call was made to Russell Fowler, Reg. No. 43,615, on February 22, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686